DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “capable of” in line 5 is suggested to rephrase since it is not a positive limitation.
Regarding claim 14, the recitation of “capable of” in line 4 is suggested to rephrase since it is not a positive limitation.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the user" in 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN202533978U, English machine translation) in view of Masuko (JP2012252449A, English machine translation, cited by applicant) and Kobayashi (US 2012/0234855).
Regarding claim 1, Chen teaches a business card management system (figs. 1 and 2), comprising: a business card case (1); and a display control device (3), wherein the business card case includes: an accommodation part (cavity, [0020]) that is capable of accommodating a business card (2), and a reading part (4) that reads an image of the business card accommodated in the accommodation part, and the display control device cause a display to display information acquired from the image of the business card read by the reading part ([0017], [0020] and [0021]).
Chen fails to teach the display control cause the display to display additional information related to character information acquired from the image of the business card as claimed.
However, Masuko teaches business card management system (fig. 1) comprising reading image of the business card and displaying additional information related to character information acquired from the image of the business card as claimed ([0018]-[0026] and [0033]).
In view of Masuko’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating the teaching as taught by Masuko so that additional information of the business card can be displayed to the viewer. 
With regarding to the accommodation part configured to accommodate a plurality of business card, Kobayashi teaches business card case comprises accommodation part that configured to accommodate a plurality of business cards (fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Masuko by incorporating the teaching as taught by Kobayashi since it is just a matter of design option to enlarge the cavity to accommodate plurality of business card.  Moreover, it has been decided that changing size and shape would be an obvious expedient over prior art. See M.P.E.P. 2144.04 (IV) (A) and (B).
Regarding claim 2, Chen as modified by Masuko and Kobayashi teaches all subject matter claimed as applied above.  Masuko further teaches wherein the display control device includes: a processor that acquires the character information from the image of the business card and acquires the additional information on the basis of the acquired character information ([0037]-[0041]).
Regarding claims 3 and 4, Chen as modified by Masuko and Kobayashi teaches all subject matter claimed as applied above.  Masuko further teaches wherein the display control device further includes a memory that stores the image of the business card and the character information in association with each other, and the processor compares the image of the business card read by the reading part with the images of the business cards stored in the memory, and acquires the character information associated with the image of a business card stored in the memory that is similar to the image of the business card read by the reading part and further limitations as claimed ([0023]-[0029]).
Regarding claim 13, Chen as modified by Masuko and Kobayashi teaches all subject matter claimed as applied above.  Chen further teaches wherein the processor sends a message to a destination (import/export the business card information on the computer terminal) included in the character information ([0021]).
Regarding claims 15 and 17, Chen teaches a business card case (1) and method for displaying information, comprising: an accommodation part (cavity, [0020]) that accommodates a business card (2), and a reading part (4) that reads an image of the business card accommodated in the accommodation part, and a display (3) that displays information acquired from the image of the business card read by the reading part (figs. 1, 2, [0017], [0020] and [0021]).
Chen fails to teach the display that displays additional information related to character information acquired from the image of the business card as claimed.
However, Masuko teaches business card management system (fig. 1) comprising reading image of the business card and displaying additional information related to character information acquired from the image of the business card as claimed ([0018]-[0026] and [0033]).
In view of Masuko’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen by incorporating the teaching as taught by Masuko so that additional information of the business card can be displayed to the viewer. 
With regarding to the accommodation part configured to accommodate a plurality of business card, Kobayashi teaches business card case comprises accommodation part that configured to accommodate a plurality of business cards (fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Masuko by incorporating the teaching as taught by Kobayashi since it is just a matter of design option to enlarge the cavity to accommodate plurality of business card.  Moreover, it has been decided that changing size and shape would be an obvious expedient over prior art. See M.P.E.P. 2144.04 (IV) (A) and (B).
Regarding claim 16, Chen as modified by Masuko and Kobayashi teaches all subject matter claimed as applied above.  Chen further teaches a transmission part that transmits the image to an external device; and a receiving part that receives the character information and the additional information from the external device ([0021]).
Allowable Subject Matter
Claims 5-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fail to further teach or fairly suggest wherein the processor acquires, as the additional information, history information indicating previously acquired character information related to the character information acquired from the image of the business card as recited in claim 5 and further limitations of the dependent claims 6 and 7.
The prior art of record, taken alone or in combination, fail to further teach or fairly suggest wherein the processor acquires, as the additional information, common point information indicating a common point between the character information acquired from the image of the business card and a user of the business card case as recited in claim 8 and further limitations of the dependent claim 9.
The prior art of record, taken alone or in combination, fail to further teach or fairly suggest wherein the display control device further includes a memory that stores profile information of a first user associated with the business card case and profile information of a second user associated with the business card read by the reading part, and the processor acquires, as common point information, information common to the profile information of the first user among the profile information of the second user as recited in claim 10 and further limitations of the dependent claims 11 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Kitchen (US 9,907,375); Long (US 8,443,854); KR 20110105069A; Murphy (US 7,617,928); Yen (US 2008/0272191); Kakinuma (US 2003/0226886); Odom et al. (US 2002/0056217); Masoud (US 6,240,989); Abe et al. (US 6,016,954) and Chen (US 5,069,333) are cited because they are related to business card system and method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887